Citation Nr: 0713423	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for residuals of a head trauma, including headaches 
and dizziness, to include the question of whether combining 
separate evaluations for headaches and dizziness was proper.

2. Entitlement to an initial evaluation in excess of 50 
percent for an adjustment disorder.


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 2004 to 
July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and May 2005 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Lincoln, Nebraska.
	
The Board observes that the veteran submitted copies of a 
January 2007 proposed rating decision, as well as various 
documents which demonstrate that the veteran was scheduled 
for a January 2007 VA examination but failed to report.  This 
evidence was submitted after this appeal had been certified 
to the Board.  Although the RO has not yet had a chance to 
review this evidence, the Board concludes that such review is 
unnecessary.  These documents represent correspondence sent 
from the RO to the veteran and do not present any evidence 
regarding the symptomatology of either of the veteran's 
disabilities on appeal.  Thus, this evidence is deemed not 
relevant to the current appeal and the Board may continue 
with its review.


FINDINGS OF FACT

1. By a May 2005 decision, the RO found error in its own 
February 2005 decision to the extent that it assigned 
separate 0 and 10 percent evaluations for headaches and 
vertigo, respectively; the RO then assigned a sole 10 percent 
rating for the veteran's residuals of a head injury to 
include headaches and dizziness; the aforementioned decisions 
were based on applicable law and regulations in effect at 
that time and were appropriately supported by the evidence 
then of record.

2. The veteran has residuals of an in-service trauma, to 
include subjective complaints of headaches and dizziness; 
there is no competent evidence of multi-farct dementia.

3. An adjustment disorder is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as mild depression, 
some concentration and short-term memory problems, and 
chronic sleep impairment.


CONCLUSIONS OF LAW

1. The May 2005 RO rating decision which combined evaluations 
for headaches and dizziness into one rating for residuals of 
a head trauma, including headaches and dizziness, was proper.  
38 U.S.C.A. §§ 1115, 5107 (West 2002); 38 C.F.R. §§ 
3.105, 4.1, 4.124a, Diagnostic Code 8045 (2006).

2. The criteria for an initial evaluation in excess of 10 
percent for residuals of a head injury, including headaches 
and dizziness, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124a, Diagnostic 
Code 8045 (2006).

3. The criteria for an initial evaluation for adjustment 
disorder in excess of 50 percent are not met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9440 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has not been fully notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefits currently sought.  However, for the reasons 
discussed below, the Board concludes that any notification 
error is nonprejudicial to the veteran and that it may 
proceed with appellate review.

With respect to the veteran's claims for a higher initial 
evaluation for residuals of a head injury, including 
headaches and dizziness, and an adjustment disorder, the 
Board observes that the veteran was sent a letter in November 
2004 which informed him of the information and evidence 
necessary to warrant entitlement to service connection for 
these disabilities.  Additionally, this letter advised him of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the November 2004 letter expressly notified the 
veteran of the need to submit any pertinent evidence in his 
possession.  Despite all of this notice, the Board observes 
that the veteran was never provided first-element notice 
regarding the information and evidence necessary to warrant 
entitlement to a higher initial evaluation.  

Generally, VA is required to provide notice regarding the 
degree of disability assigned when service connection is 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  If such notice is not provided, it is presumed 
prejudicial to the veteran.  Id.  However, in Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007), the 
Court held that when an original claim for service connection 
is granted and the veteran is appealing the initial 
disability rating, prejudice is not presumed when there is 
first-element notice error regarding the information and 
evidence necessary to warrant entitlement to a higher 
evaluation.  The burden is on the claimant to assert with 
specificity how the notification error was prejudicial or 
affected the essential fairness of the adjudication.  Id.  

In the present case, the veteran has not asserted any reason 
why VA's failure to provide first-element notice with respect 
to his disagreement with the initial ratings for residuals of 
a head injury and an adjustment disorder has prejudiced him.  
Therefore, the Board is not precluded from continuing with 
its decision regarding these issues on appeal.  

The Board observes that the veteran also was not provided 
notice regarding the assignment of an effective date or 
disability rating in accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Board has already discussed above 
why notice regarding the disability rating is not prejudicial 
to the veteran's initial evaluation claims.  Failure to 
provide notice regarding the assignment of an effective date 
is also nonprejudicial because the Board has concluded that 
the preponderance of the evidence is against higher initial 
evaluations for both of his claims.  Therefore, the issue 
regarding the appropriate effective date is rendered moot.

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

VA has fulfilled its duty to assist the veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i).  In this regard, the Board notes that the 
veteran's service medical records are associated with the 
claims folder.  He has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.  Finally, he was afforded numerous VA 
examinations with respect to his claims on appeal in 
accordance with 38 C.F.R. § 3.159(c)(4).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

As a final note, the Board observes that the Court has held 
that the VCAA has no applicability in determining whether 
there was clear and unmistakable error (CUE) in decisions by 
the Board.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).  More recently, the Court concluded that the VCAA 
is not applicable to CUE matters related to RO rating 
decisions.  Parker v. Principi, 15 Vet. App. 407 (2002).  
Thus, any discussion regarding the duty to notify and assist 
the veteran with respect to his claim regarding whether the 
combination of separate evaluations for headaches and 
dizziness was proper is unnecessary.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

A. Residuals of a Head Injury to Include Headaches and 
Dizziness

By a rating decision dated in May 2005, the RO combined 
separate evaluations for headaches and dizziness and assigned 
one disability evaluation for residuals of a head injury, 
including headaches and dizziness.  The evaluation assigned 
was 10 percent disabling.  The Board observes that prior to 
May 2005, the veteran's headaches were rated as zero percent 
disabling, and his dizziness was rated as 10 percent 
disabling.  Thus, the May 2005 RO rating action represented 
neither a reduction in the veteran's combined overall 
disability evaluation nor an individual reduction of either 
"disability."  

The above action was taken because the RO determined that it 
committed CUE when it assigned separate disability 
evaluations for headaches and dizziness due to an in-service 
head injury by a decision entered in February 2005.  The RO 
noted that purely subjective complaints such as headaches and 
dizziness, recognized as symptomatic of brain trauma, and in 
the absence of a diagnosis of multi-infarct dementia, were 
entitled to a 10 percent rating, and no more, under the 
Rating Schedule.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8045.  Accordingly, because the veteran's service-connected 
headaches and dizziness were post-traumatic in nature, the RO 
found that its prior assignment of separate evaluations under 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (migraines) and 
38 C.F.R. § 4.87, Diagnostic Code 6204 (peripheral vestibular 
disorders), was clearly and unmistakably erroneous.  See 
38 C.F.R. § 3.105(a).

The veteran asserts that he is entitled to a higher rating 
for his service-connected residuals of a head injury, 
currently evaluated as 10 percent disabling under Diagnostic 
Code 8045, brain disease due to trauma.  38 C.F.R. § 4.124a.  
He contends, in part, that the combination of the separate 
evaluations for headaches and dizziness was improper.

Under applicable law, previous determinations which are final 
and binding are to accepted as correct in the absence of CUE.  
38 C.F.R. § 3.105(a).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.  

The criteria to determine whether CUE was present in a prior 
determination are as follows:  (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

CUE is a very specific and rare 
kind of 'error.'  It is the kind 
of error, of fact or of law, that 
when called to the attention of 
later reviewers compels the 
conclusion, to which reasonable 
minds could not differ, that the 
result would have been manifestly 
different but for the error. . . 

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

If a claimant- appellant wishes to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error. There is a presumption of validity to 
otherwise final decisions, and where such decisions are 
collaterally attacked--and a CUE claim is undoubtedly a 
collateral attack--the presumption is even stronger.  See 
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999) (expressly adopting the "manifestly changed the 
outcome" language in Russell).

Generally, if VA determines that the evaluation of a service-
connected disability must be reduced on the basis of CUE or 
that service connection should be severed, it must follow 
certain procedures prior to implementing the reduction or 
severance.  See 38 C.F.R. § 3.105(d) and (e).  However, the 
Board has already discussed that the action taken by the RO 
in the May 2005 rating decision represents neither a 
severance of service connection for headaches and dizziness, 
nor a reduction in the evaluation of such disabilities.  
Rather, both disabilities remain service-connected at the 
same level of disability under Diagnostic Code 8405.  In 
light of such circumstances, VA was not required to issue a 
proposed rating decision implementing the combination of 
these two disabilities prior to the May 2005 rating decision.

Thus, the only issue is whether there was CUE with respect to 
the RO's decision to combine these two separate evaluations 
for headaches and dizziness, both related to an in-service 
head injury, under Diagnostic Code 8405.  For the reasons 
discussed below, the Board finds that the RO's May 2005 
rating decision which combined separate evaluations for 
headaches and dizziness did not contain CUE.  Moreover, the 
evidence does not support a finding of an initial evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals of a head injury, including headaches and 
dizziness.

Diagnostic Code 8045 provides that a 10 percent rating is 
warranted for purely subjective complaints following trauma, 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  

Purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc. resulting 
from brain trauma are rated under the diagnostic codes 
specifically dealing with such disabilities.  38 C.F.R. § 
4.124a, Diagnostic Code 8045.  However, no such problems have 
been found by health care providers in this case.  For 
example, review of the evidence reflects that the December 
2004 VA examiner diagnosed the veteran with headaches and 
dizziness linked to head trauma in service.  However, he has 
not been diagnosed with migraine headaches, nor does the 
record contain objective findings of a vestibular 
disequilibrium. 

The determination of an appropriate diagnostic code is 
relevant in this instance because of the difference in 
disability evaluations under Diagnostic Codes 8100 (migraine) 
and 6204 (peripheral vestibular disorders) and Diagnostic 
Code 8045 (brain disease due to trauma).  Under Diagnostic 
Code 8100, a maximum of 50 percent may be assigned with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Under 
Diagnostic Code 6204, a maximum of 30 percent may be assigned 
for dizziness and occasional staggering associated with a 
vestibular disequilibrium.  On the other hand, the maximum 
available rating under Diagnostic Code 8045 is 10 percent for 
subjective complaints of headaches and dizziness.  A rating 
in excess of 10 percent will not be assigned in the absence 
of a diagnosis of multi-infarct dementia. 

In this case, the Board finds that the RO granted service 
connection for post-traumatic headaches and subjective 
complaints of dizziness and not for migraines and a 
vestibular equilibrium disorder.  The Board also finds that 
the analysis under Diagnostic Code 8045, rather than 
Diagnostic Codes 8100 and 6204, is consistent with the 
veteran's initial claim for headaches and dizziness.  He has 
maintained that his headaches and dizziness are due to a 
skull fracture sustained while in the military, and there is 
no medical evidence to the contrary.  Therefore, the Board 
concludes that Diagnostic Code 8045, and not Diagnostic Codes 
8100 and 6204, is warranted.  Simply stated, migraines and a 
vestibular disequilibrium is not indicated in this case.

Thus, the Board finds that the May 2005 RO rating action was 
proper in recharacterizing the veteran's service-connected 
post-traumatic headaches and dizziness as one ratable entity.  
The May 2005 rating decision was reasonably supported by the 
evidence of record.  The rating decision correctly applied 
prevailing legal authority.  The outcome was not undebatably 
erroneous.  Furthermore, the RO, in May 2005, had before it 
the correct facts as they were known at the time, and the 
RO's conclusion does not amount to legal error. 

Additionally, the Board finds that the criteria for a higher 
initial evaluation are not met, and that the preponderance of 
the evidence is against the appeal to establish entitlement 
to a higher rating for residuals of a head injury with 
headaches and dizziness.  38 U.S.C.A. § 5107(b).  With 
respect to these issues the appeal is denied.

B.  Adjustment Disorder

The veteran is currently assigned an initial compensable 
disability rating of 50 percent pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9440.  The veteran contends that he is 
entitled to a higher initial evaluation for adjustment 
disorder.  More specifically, he claims that the current 
evaluation assigned does not accurately reflect the severity 
of the symptomatology associated with his adjustment 
disorder.

Under Diagnostic Code 9440, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
although the veteran meets the criteria for a 50 percent 
evaluation, the symptoms associated with his adjustment 
disorder are not severe enough to merit a rating in excess of 
50 percent.

As noted above, a higher evaluation contemplates evidence of 
suicidal ideation or near-continuous panic or depression.  
However, the veteran's records do not demonstrate that he has 
such symptoms.  The veteran did report having recent suicidal 
thoughts to the January 2005 VA examiner; however, such 
thoughts were noted as "fleeting" and "without intent."  
Moreover, he denied any ongoing depressive mood except in 
reaction to thoughts of not completing his military service.

In addition to a lack of symptomatology related to anxiety, 
depression, and suicidal ideation more in line with a higher 
evaluation, the evidence of record fails to demonstrate that 
the veteran's adjustment disorder is manifested by 
obsessional rituals which interfere with routine activities 
or behaviors which affect his ability to perform activities 
of daily living.  He has denied all forms of hallucination, 
and there is no evidence of persistent delusions.  There is 
also an absence of evidence that the veteran is unable to 
maintain his personal appearance and hygiene.  Although not 
specifically noted as appropriate, the Board observes that 
none of the veteran's medical records, including the numerous 
VA examination reports, make any indication that his 
appearance was out of the ordinary.

The Board observes that the veteran has been found to have 
some problems with concentration and memory that are 
consistent with a 50 percent evaluation.  However, there is 
no indication that his problems extend to cognitive, thought, 
or speech impairment which could support a rating of 70 
percent or higher.  Although the January 2005 VA examination 
report indicates that the veteran scored in the low average 
range on the Visuospatial/Constructional Index, the VA 
examiner noted that the veteran's scores were likely invalid 
due to issues related to his bilingual status.  Moreover, a 
December 2004 VA examination report notes that his 
comprehension and coherence of response to all questions were 
appropriate.  Finally, none of the veteran's VA examination 
reports indicate that the examiner had any difficulty 
understanding him due to a speech impairment.  Both the 
December 2004 and January 2005 VA examination reports note 
that he is oriented to time, place, and person. 

With respect to the veteran's memory loss, the veteran told 
the January 2005 VA examiner that such problems were limited 
to forgetting where he put things and remembering names of 
new co-workers.  There is no evidence, however, of any memory 
loss for names of close relatives, his own occupation, or his 
own name which might warrant an evaluation in excess of 50 
percent.

Higher ratings under Diagnostic Code 9440 also contemplate an 
inability to establish and maintain effective work and social 
relationships.  With respect to this case, the Board observes 
that the veteran reported being employed full-time and 
indicated that he was performing his employment adequately.  
As for relationships, the veteran has not specifically 
contended that his adjustment disorder has affected his 
personal relationships.  Moreover, there is evidence of 
record that he mentioned having a girlfriend sometime during 
this appeal.  The Board notes that the veteran's successful 
employment weighs heavily against increasing his disability 
rating in excess of 50 percent, especially when considering 
that the purpose of the rating schedule is to compensate for 
decreases in earning capacity due to service-connected 
disabilities.  See 38 C.F.R. § 4.1 (2006).

Finally, the evidence of record does not demonstrate that the 
veteran has impaired impulse control, including evidence of 
violent or physical outbursts or a persistent danger of 
hurting himself or others.  In fact, there is no mention of 
any anger issues in the veteran's medical records.  

In addition to the evidence regarding the veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains Global 
Assessment of Functioning (GAF) scores of 61 and 75.  The 
Board notes that these scores further support the veteran's 
current 50 percent disability evaluation, and do not support 
the assignment of a higher rating.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  The Board notes that while GAF 
scores are probative of the veteran's level of impairment, 
they are not to be viewed outside the context of the entire 
record.  Therefore, they will not be relied upon as the sole 
basis for an increased disability rating.

The veteran was assigned a "current" GAF score of 61 based 
on his assessment at the January 2005 examination.  The 
January 2005 VA examiner also assigned a GAF score of 75, 
indicating that such score represented the veteran's highest 
GAF score over the past year.  A score of 61 to 70 
contemplates some mild symptoms or some difficulty in social, 
occupational, or school functioning.  A score of 71 to 80 
contemplates transient symptoms, if any, that include 
expectable reactions to psychosocial stressors and no more 
than slight impairment in social, occupational, or school 
functioning.

Since the veteran's GAF scores of record do not demonstrate 
severe impairment that would be more consistent with a 70 
percent rating or higher, the Board finds no need to discuss 
these scores any further.

In sum, the Board concludes that the evidence of record does 
not support an evaluation in excess of 50 percent.  Rather, a 
50 percent evaluation most closely approximates the veteran's 
impairment due to an adjustment disorder.  In reaching its 
decision, the Board considered the benefit-of-the-doubt rule; 
however, the preponderance of the evidence is against a 
higher evaluation, and therefore, does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

The May 2005 RO rating decision which combined separate 
evaluations for headaches and dizziness was proper.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a head trauma, including headaches and 
dizziness, is denied.

Entitlement to an initial evaluation in excess of 50 percent 
for an adjustment disorder is denied.



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


